 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.4
 
 
 
EMPLOYMENT AGREEMENT
 
Amended and Restated as of December 29, 2008
 
This Amended and Restated Employment Agreement (“Agreement”) is dated as of
December 29, 2008, by and between RESOURCE AMERICA, INC., a Delaware corporation
having its principal place of business at 1 Crescent Drive, Suite 203, Navy
Yard, Philadelphia, Pennsylvania 19112 (“RAI”), and JEFFREY F. BROTMAN
(“Brotman”).
 
BACKGROUND
 
WHEREAS, Brotman and the Company are parties to an Employment Agreement dated
June 18, 2007 (“Existing Agreement”); and
 
WHEREAS, RAI and Brotman desire to amend the Existing Agreement to comply with
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
to make other appropriate changes to comply with applicable law.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants set forth herein, and intending to be legally bound hereby, RAI and
Brotman hereby agree as follows:
 
1.           Employment.  During the term of this Agreement, Brotman shall be
employed as Executive Vice-President of RAI.
 
2.           Duties.  Brotman shall report to, and accept direction from, the
Chief Executive Officer of RAI and from the Chairman of the Board of Directors
of RAI. Brotman shall serve RAI diligently, competently and to the best of his
abilities. Brotman shall be required to devote as much of his time and attention
to the business of RAI as is be required to fulfill his duties. It is recognized
that Brotman in the past has participated, and it is agreed that Brotman may in
the future may participate in business endeavors separate and apart from RAI,
but that his principal professional endeavor shall be his service to RAI
hereunder.
 
3.           Term.  Brotman’s employment hereunder shall commence on June 18,
2007 and continue in full force and effect for a period of one year, unless
sooner terminated in accordance with the provisions hereof (the “Term”). Such
Term shall automatically extend so that on any day that this Agreement is in
effect, it shall have a then current term of one (1) year.  Such automatic
extensions shall cease upon RAI’s written notice to Brotman of its election to
terminate this Agreement at the end of the one (1) year period then in effect.
 
4.           Compensation.
 
(a)           Base Compensation.  During the period of employment, RAI shall pay
to Brotman "Base Compensation" to be established by the Board, which was
initially as of the date of the Existing Agreement in an amount equal to Three
Hundred Fifty Thousand Dollars ($350,000) per annum base compensation (the
“Initial Level”).   Brotman’s Base Compensation will be payable in accordance
with the general payroll practices by which RAI pays its executive officers. It
is understood that RAI, through the compensation committee of the Board of RAI,
will review Brotman’s performance on an annual basis and may increase or
decrease (but in no event below the Initial Level) his Base Compensation based
upon his performance.

--------------------------------------------------------------------------------


 
(b)           Incentive Compensation.  During the Term, Brotman may receive
incentive compensation in the form of cash bonus payments, stock option grants,
restricted stock grants and other forms of incentive compensation, based upon
Brotman’s performance.
 
5.           Benefits.
 
               Brotman shall be entitled to receive the following benefits from
RAI independent of any other benefits which Brotman may receive from RAI or
otherwise:
 
(a)           Participation in Plans.  Brotman shall be entitled to participate
in all applicable incentive, savings, and retirement plans, practices, policies,
and programs of RAI and in any group life, hospitalization or disability
insurance plans, and health programs, in each case to the extent Brotman is
eligible under the terms of such plans or programs.
 
(b)           Disability.  Brotman shall be eligible for any short and long term
disability and any life insurance plans or programs that are available to other
Senior Vice Presidents of RAI in each case to the extent Brotman is eligible
under the terms of such plans or programs.
 
(c)           Reimbursement of Expenses.  RAI shall reimburse Brotman for all
reasonable expenses incurred by Brotman in the performance of his duties,
including without limitation expenses incurred during business-related travel.
Brotman shall present to RAI, from time to time, an itemized account of such
expenses in such form as may be required by RAI.
 
(d)           Personal Time Off.  Brotman shall be entitled to a number of days
of personal time off work during each calendar year which shall be no less than
the amount set forth in RAI’s company policies for its senior officers. This
includes days used for vacation, illness or other personal matters but is
exclusive of such office holidays as may be designated by RAI.
 
6.           Termination.
 
Anything herein contained to the contrary notwithstanding, Brotman’s employment
hereunder shall terminate as follows:
 
(a)           Death.  Brotman’s employment shall terminate automatically upon
the death of Brotman.
 
(b)           Termination by RAI, for Cause.  RAI may terminate this Agreement
for Cause.  “Cause” shall encompass the following: (i) Brotman has committed any
act of fraud; (ii) illegal conduct or gross misconduct by Brotman, in either
case that is willful and results in material and demonstrable damage to the
business or reputation of RAI or any of its affiliates; (iii) Brotman is charged
with a felony; (iv) the continued failure of Brotman substantially to perform
Brotman’s duties under this Agreement (other than as a result of physical or
mental illness or injury), after RAI delivers to Brotman a written demand for
substantial performance that specifically identifies, with reasonable
opportunity to cure, the manner in which RAI believes that Brotman has not
substantially performed his duties; or (v) Brotman has failed to follow
reasonable written directions of RAI which are consistent with his duties
hereunder and not in violation of applicable law, provided Brotman shall have
ten business days after written notice to cure such failure.
 
2

--------------------------------------------------------------------------------


(c)           Termination by RAI without Cause. RAI may terminate this Agreement
without Cause upon thirty (30) days prior written notice to Brotman.
 
(d)           Disability.  RAI may terminate this Agreement if Brotman becomes
disabled by reason of physical or mental disability for more than one hundred
eighty (180) days in the aggregate or a period of ninety (90) consecutive days
during any 365-day period and the Board determines, in good faith and in
writing, that Brotman, by reason of such physical or mental disability, is
rendered unable to perform his duties and services hereunder (a
“Disability”).  A termination of Brotman’s employment by RAI for Disability
shall be communicated to Brotman by written notice, and shall be effective on
the thirtieth (30th) day after receipt of such notice by Brotman (the
“Disability Effective Date”), unless Brotman returns to full-time performance of
his duties before the Disability Effective Date.
 
(e)           Termination by Brotman for Good Reason.  Brotman may terminate his
employment for Good Reason (as defined below) upon thirty (30) days’ prior
written notice to RAI, which notice shall set forth the grounds for such
termination and the specific provision(s) of this Agreement on which Brotman
relies.  The notice must be provided within two (2) months after the event
giving rise to the termination for Good Reason occurs.  RAI shall have a period
of thirty (30) days during which it may cure any condition reasonably
susceptible of cure.  If RAI does not correct the grounds for termination during
the thirty (30) day period following the notice of termination, Brotman’s
termination of employment for Good Reason must become effective within thirty
(30) days after the end of the cure period, in order for such termination to be
treated as a termination for Good Reason under this Agreement. “Good Reason”
shall mean: (i) any action by RAI that results in a material diminution in
Brotman’s position, authority, reporting responsibility, duties or
responsibilities, other than an isolated, insubstantial, and inadvertent action
that is not taken in bad faith and is remedied by RAI promptly after receipt of
notice thereof from Brotman; (ii) any purported termination of Brotman’s
employment by RAI for a reason or in a manner not expressly permitted by this
Agreement; (iii) any failure by RAI to comply with Section 11(c) of this
Agreement; (iv) Brotman shall receive notice from RAI of termination of this
Agreement at the end of the term then in effect pursuant to the last sentence of
paragraph 3 of this Agreement or (v) any other substantial breach of this
Agreement by RAI that either is not taken in good faith or is not remedied by
RAI promptly after receipt of notice thereof from Brotman.
 
(f)           Change of Control.  In the event of a Change of Control (as
defined below), Brotman may terminate his employment by providing such written
notice to RAI for a period of time commencing on the date such Change of Control
occurs and ending on the date six (6) months thereafter.
 
3

--------------------------------------------------------------------------------



(g)           Termination for Good Reason. Termination by Brotman for any reason
other than those set forth in Section 6(e) (other than by such Brotman’s death
or disability) upon 180 days prior written notice to RAI.
 
(h)           The “Date of Termination” means the date of Brotman’s death, the
Disability Effective Date, the date on which the termination of Brotman’s
employment by RAI for Cause or without Cause or by Brotman for Good Reason is
effective, or the date on which Brotman gives RAI notice of a termination of
employment without Good Reason, as the case may be.
 
(i)           A “Change in Control” means the occurrence of any of the following
events:
 
(1)           Consummation of a merger, consolidation, share exchange, division
or other reorganization or transaction of RAI (a “Fundamental Transaction”) with
any other corporation, other than a Fundamental Transaction which would result
in the voting securities of RAI outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least sixty percent (60%) of the combined
voting power immediately after such Fundamental Transaction of (i) RAI’s
outstanding securities, (ii) the surviving entity’s outstanding securities, or
(iii) in the case of a division, the outstanding securities of each entity
resulting from the division;
 
(2)           Consummation of a plan of complete, liquidation or winding-up of
RAI or an agreement for the sale or disposition (in one transaction or a series
of transactions) of all or substantially all of RAI’s assets;
 
(3)           During any period of twenty-four consecutive months, less than
one-third of the individuals who at the beginning of such period constituted the
Board (including for this purpose any new director whose election or nomination
for election by RAI’s shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were directors at the beginning
of such period) are on the Board at the end of such period.
 
(4)           Neither Edward E. Cohen nor Jonathan Cohen are on the Board; or
 
(5)           Jonathan Cohen is no longer Chief Executive Officer of RAI.
 
7.           Effect of Termination.
 
(a)           Death.  If Brotman’s employment is terminated by reason of
Brotman’s death during the Term, a death benefit shall be paid to Brotman’s
designated beneficiaries (or, if there is no such beneficiary, to Brotman’s
estate or legal representative), in an amount equal to the sum of the following
amounts: (1) any portion of Brotman’s Base Compensation through the Date of
Termination that has been earned but not yet been paid; (2) any accrued but
unpaid vacation pay through the Date of Termination; (3) an amount equal to one
(1) year’s Base Compensation as of the Date of Termination; and (4) an amount
equal to the value of all compensation (excluding stock option grants) received
by Brotman pursuant to Section 4(b) during the prior year ending on the Date of
Termination.  In the event of termination under this Section 7(a), all other
benefits, payments or compensation to be provided to Brotman hereunder shall
terminate and Brotman’s rights in any stock option or incentive plans shall be
governed solely by the terms of the applicable plan and grant. The amount to be
paid under this Section shall be paid as described in Section 7(f).
 
4

--------------------------------------------------------------------------------


(b)           Disability.  Upon the termination of Brotman’s employment pursuant
to Section 6(d) hereof due to Brotman’s Disability, Brotman shall be entitled to
receive compensation equal to his Base Compensation and any incentive
compensation (excluding stock option grants) pursuant to Section 4(b) that
Brotman would otherwise have earned through the expiration of the Term, as
provided under Section 3.  The incentive compensation paid to Brotman pursuant
to the foregoing sentence shall be an amount which is not less than the amount
of incentive compensation (excluding equity based compensation grants) Brotman
received in the year immediately prior to the Date of Termination.  The amount
to be paid under this Section shall be paid as described in Section 7(f);
provided, however that if Brotman is terminated by reason of Disability, Brotman
shall assign to RAI any benefits received on account of RAI provided disability
insurance for the period for which he has received payments pursuant to this
Section 7(b).
 
(c)           By RAI for Cause; By Brotman Other than for Good Reason.  If
Brotman’s employment is terminated by RAI for Cause during the Term, RAI shall
pay Brotman his Base Compensation through the Date of Termination to the extent
earned but not yet paid. If Brotman voluntarily terminates employment during the
Term, other than for Good Reason, RAI shall pay Brotman his Base Compensation
through the Date of Termination to the extent earned but not yet paid. In the
event of termination under this Section 7(c), all other benefits, payments or
compensation to be provided to Brotman hereunder shall terminate and the rights
of Brotman in any stock option or incentive plans shall be governed solely by
the terms of the applicable plan and grant.
 
(d)           By RAI Other than for Cause, Death or Disability; by Brotman for
Good Reason.  If, during the Term, RAI terminates Brotman’s employment, other
than for Cause, Death or Disability, or Brotman terminates employment for Good
Reason, then any restricted stock of RAI or its affiliates outstanding on the
Date of Termination shall be fully vested as of the Date of Termination and all
options outstanding on the Date of Termination shall be fully vested and
exercisable, and RAI shall provide to Brotman the benefits described below (the
“Severance Benefits”).    All Severance Benefits shall be paid as described in
Section 7(f).
 
(1)           Severance Payment.  In lieu of any further compensation payments
to Brotman for periods subsequent to the Date of Termination, RAI shall pay to
Brotman an amount equal to one (1) year’s Base Compensation as of the Date of
Termination plus any incentive compensation (excluding stock option grants)
pursuant to Section 4(b) payable to Brotman as if he had remained employed by
RAI pursuant to this Agreement for a period of one (1) year.  The incentive
compensation paid to Brotman pursuant to the foregoing sentence shall be an
amount which is not less than the amount of incentive compensation (excluding
equity based compensation grants) Brotman received in the year immediately prior
to the Date of Termination.
 
5

--------------------------------------------------------------------------------



(2)           Benefits.
 
(A)           During a period of one (1) year following Brotman’s Date of
Termination (the “Separation Period”), Brotman may elect continued health
coverage under RAI’s health plan in which Brotman participated at the Date of
Termination, as in effect from time to time, provided that Brotman shall be
responsible for paying the full monthly cost of such coverage, which shall be
equal to the premium determined for purposes of continued coverage under section
4980B(f)(4) of the Code (“COBRA Premium”) in effect from time to time.
 
(B)           RAI shall pay Brotman an amount equal to the COBRA Premium cost of
continued health coverage under RAI’s health plan for the Separation Period,
less the premium charge that is paid by RAI employees for such coverage, as in
effect on Brotman’s Date of Termination.  The cash payments under this
subsection (B) shall be increased by a tax gross up payment equal to Brotman’s
income and FICA tax imposed on the payment under this subsection (B).
 
(C)           RAI shall pay Brotman an amount equal to the cost that RAI would
incur for life, disability and accident insurance coverage (as calculated below)
for the Separation Period as if Brotman had continued in employment and
participated in RAI’s plans, less the premium charge that is paid by active RAI
employees for such coverage as in effect at Brotman’s Date of Termination.  The
monthly cost of disability, life and accident insurance coverage shall be
calculated based on RAI’s monthly cost of such coverage on Brotman’s Date of
Termination. The cash payments under this subsection (C) shall be increased by a
tax gross up payment equal to Brotman’s income and FICA tax imposed on the
payment under this subsection (C).
 
The payments and benefits provided pursuant to this Section 7(d) are intended as
liquidated damages for a termination of Brotman’s employment by RAI other than
for Cause or for the actions of RAI leading to a termination of Brotman’s
employment by Brotman for Good Reason, and shall be the sole and exclusive
remedy therefore.
 
 
(e)           Following a Change of Control.  If, during the Term, Brotman
terminates his employment within six (6) months following a Change of Control,
or Brotman’s employment is terminated by RAI in anticipation of a Change of
Control or within six (6) months following a Change of Control, RAI shall
provide to Brotman the Severance Benefits described below.  All Severance
Benefits shall be paid as described in Section 7(d).
 
(1)           Severance Payment. In lieu of any further compensation payments to
Brotman for periods subsequent to the Date of Termination, RAI shall pay to
Brotman an amount equal to thirty (30) month’s Base Compensation as of the Date
of Termination plus any incentive compensation (excluding stock option grants)
pursuant to Section 4(b) payable to Brotman as if he had remained employed by
RAI pursuant to this Agreement for a period of thirty (30) months.  The
incentive compensation paid to Brotman pursuant to the foregoing sentence shall
be an amount which is not less than the amount of incentive compensation
(excluding stock option grants) Brotman received in the year immediately prior
to the Date of Termination.
 
6

--------------------------------------------------------------------------------


(2)           Benefits.
 
(D)           During a period of thirty (30) months following Brotman’s Date of
Termination (the “Change of Control Separation Period”), Brotman may elect
continued health coverage under RAI’s health plan in which Brotman participated
at the Date of Termination, as in effect from time to time, provided that
Brotman shall be responsible for paying the full monthly cost of such coverage,
which shall be equal to the COBRA Premium in effect from time to time.
 
(E)           RAI shall pay Brotman an amount equal to the COBRA Premium cost of
continued health coverage under RAI’s health plan for the Change of Control
Separation Period d, less the premium charge that is paid by RAI employees for
such coverage, as in effect on Brotman’s Date of Termination.  The cash payments
under this subsection (B) shall be increased by a tax gross up payment equal to
Brotman’s income and FICA tax imposed on the payment under this subsection (B).
 
(F)           RAI shall pay Brotman an amount equal to the cost that RAI would
incur for life, disability and accident insurance coverage (as calculated below)
for the Change of Control Separation Period as if Brotman had continued in
employment and participated in RAI’s plans, less the premium charge that is paid
by active RAI employees for such coverage as in effect at Brotman’s Date of
Termination.  The monthly cost of disability, life and accident insurance
coverage shall be calculated based on RAI’s monthly cost of such coverage on
Brotman’s Date of Termination. The cash payments under this subsection (C) shall
be increased by a tax gross up payment equal to Brotman’s income and FICA tax
imposed on the payment under this subsection (C).
 
In the addition to the foregoing, any restricted stock of RAI or its affiliates
outstanding on the Date of Termination shall be fully vested as of the Date of
Termination and all options outstanding on the Date of Termination shall be
fully vested and exercisable. The payments and benefits provided pursuant to
this Section 7(e) are intended as liquidated damages for a termination of
Brotman’s employment by RAI other than for Cause or for the actions of RAI
leading to a termination of Brotman’s employment by Brotman for Good Reason, and
shall be the sole and exclusive remedy therefor. Notwithstanding anything herein
to the contrary, any termination of Brotman’s employment within one hundred
twenty (120) days prior to a Change of Control (other than for Cause) will be
deemed to have been in anticipation of such Change of Control.
 
f.           Payment Provisions.
 
(1)           Except as provided in subsection (2) below, all amounts paid upon
Brotman’s termination of employment as described in Section 7 shall be payable
in regular payroll installments over the applicable period described in the
applicable subsections .  Such installments shall commence within thirty (30)
days after the date of Brotman’s Date of Termination, subject to Brotman’s
delivery to RAI of an effective release of all claims against RAI and its
affiliates in the standard form provided by RAI for employee terminations
(“Release”) and Brotman’s compliance with Section 13 below. Notwithstanding
anything to the contrary in this Agreement, if RAI is paying Severance Benefits
to Brotman pursuant to Section this 7(f)(1), then COBRA Premiums paid pursuant
to Section 7(e)(2)(B) shall be paid by RAI to Brotman only for the period during
which Brotman elects to participate in continued health coverage under RAI’s
health plan.  Notwithstanding anything in this subsection (f) to the contrary,
no Release shall be required with respect to death benefits under Section 7(a)
 
7

--------------------------------------------------------------------------------


(2)           If Brotman’s employment is terminated upon or within two (2) years
after a Change of Control that is a 409A Change of Control, all amounts paid as
upon Brotman’s termination of employment as described in Section 7 shall be
payable in a single lump sum payment instead of installments.  The lump sum
payment shall be made within thirty (30) days after Brotman’s Date of
Termination, subject to Brotman’s delivery to RAI of an effective Release and
compliance with Section 13 below.  For purposes of determining the amounts to be
paid pursuant to Section 7(e)(2)(B) and Section 7(e)(2)(C), the single lump sum
payment shall equal the total amount that would otherwise have been paid to
Brotman under Section 7(e)(2)(B) and Section 7(e)(2)(C) for the duration of the
Separation Period as determined as of the Date of Termination.  For purposes of
this Section, a “409A Change of Control” means a Change of Control of RAI that
meets the requirements of a change of control under section 409A of the Code and
section 1.409A-3(i)(5) of the Treasury Regulations, and any additional guidance
or regulations promulgated under section 409A of the Code.
 
(iii)           Notwithstanding the foregoing, all payments that are subject to
the section 409A six-month delay shall be postponed as described in Section 13
below.
 
8.           Confidential Information.  All confidential information or trade
secrets which Brotman may obtain during the period of employment relating to the
business of RAI and its affiliates shall not be published, disclosed, or made
accessible by him to any other person, firm, or corporation except in the
business and for the benefit of RAI and its affiliates. The provisions of this
Section 8 shall survive the termination of this Agreement, but shall not apply
to any information which is or becomes publicly available otherwise than by any
breach of this Section 8.
 
9.           Covenant Not to Solicit.  Brotman shall not, during the Term and
for a period ending on the date one year from the Date of Termination, directly
or indirectly through another person or entity (i) induce or attempt to induce
any officer or employee of RAI or its affiliates to leave the employ of RAI or
such affiliate, or in any way interfere with the relationship between RAI and
any of its affiliates and any officer or employee thereof, (ii) hire any person
who was an officer or employee of RAI or any of its affiliates within 180 days
after such person ceased to be an officer or employee of RAI or any of its
affiliates or (iii) induce or attempt to induce any customer, supplier, vendor,
licensee, issuer, originator, investor or other business relation of RAI or any
of its affiliates to cease doing business with RAI or such affiliate or in any
way interfere with the relationship between any such customer, supplier, vendor,
licensee, issuer, originator, investor or business relation and RAI or any of
its affiliates.
 
10.           Remedies in Case of Breach of Certain Covenants or
Termination.  RAI and Brotman agree that the damages that may result to RAI from
misappropriation of confidential information or solicitation as prohibited by
Sections 8 and 9 could be estimated only by conjecture and not by any accurate
standard, and, therefore, any breach by Brotman of the provisions of such
Sections, in addition to giving rise to monetary damages, will be enjoined.
 
8

--------------------------------------------------------------------------------


11.           Assignment.
 
(a)           This Agreement is personal to Brotman and, without the prior
written consent of RAI, shall not be assignable by Brotman. This Agreement shall
inure to the benefit of and be enforceable by Brotman’s legal representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
RAI and its successors and assigns, and RAI may assign this Agreement to any
company in which RAT has an interest. Brotman acknowledges and agrees that, if
this Agreement is assigned pursuant to the previous sentence, he will also, if
requested by any affiliate of RAI perform the reasonable duties of a vice
president of finance of any such affiliate.
 
(c)           RAI shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of RAI expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that RAI would have been
required to perform it if no such succession had taken place. As used in this
Agreement, “RAI” shall mean both RAI as defined above and any such successor
that assumes and agrees to perform this Agreement, by operation of law or
otherwise.
 
12.           Miscellaneous.
 
(a)           Severability.  In case any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal, or unenforceable
in any respect such validity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision(s) had never been contained
herein, provided that such invalid, illegal or unenforceable provision(s) shall
first be curtailed, limited or eliminated only to the extent necessary to remove
such invalidity, illegality or unenforceability with respect to the applicable
law as it shall then be applied.
 
(b)           Modification of Agreement.  This Agreement shall not be modified
by any oral agreement, either expressed or implied, and all modifications
thereof shall be in writing and signed by the parties hereto.
 
(c)           Waiver.  The waiver of any right under this Agreement by any of
the parties hereto shall not be construed as a waiver of the same right at a
future time or as a waiver of any other rights under this Agreement.
 
(d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Pennsylvania,
without giving affect to the principles of conflicts of laws.
 
(e)           Notices.  Any notice to be given pursuant to this Agreement shall
be sufficient if in writing and mailed by certified or registered mail,
postage-prepaid, to the addresses listed below, or to such other address as
either party may notify the other of in accordance with this Section.
 
9

--------------------------------------------------------------------------------


 
If to RAI:
 
Resource America, Inc.
1 Crescent Drive, Suite 203
Navy Yard
 
Philadelphia, PA  19112

Attn: Michael S. Yecies
 
If to Brotman:
 
Jeffrey F. Brotman
 
P.O. Box 738

 
Gladwyne, PA 19035

 
(f)           Duplicate Originals and Counterparts.  This Agreement may be
executed in any number of duplicate originals or counterparts or facsimile
counterparts, each of such duplicate original or counterpart or facsimile
counterpart shall be deemed to be an original and all taken together shall
constitute but one and the same instrument.
 
13.           Section 409A.
 
(a)           Payment Delay.  Notwithstanding anything in this Agreement to the
contrary, if Brotman is a “specified employee” of a publicly traded corporation
under section 409A of the Code and if payment of any amount under this Agreement
is required to be delayed for a period of six (6) months after separation from
service pursuant to section 409A of the Code, payment of such amount shall be
delayed as required by section 409A of the Code, and the accumulated postponed
amount, with interest (if applicable), shall be paid in a lump sum payment
within ten (10) days after the end of the six-month period.  If Brotman dies
during the postponement period prior to the payment of postponed amount, the
amounts withheld on account of section 409A of the Code, with interest (if
applicable), shall be paid to the personal representative of Brotman’s estate
within sixty (60) days after the date of Brotman’s death.  A “specified
employee” shall mean an employee who, at any time during the twelve (12) month
period ending on the identification date, is a “specified employee” under
section 409A of the Code, as determined by the Board.  The determination of
“specified employees,” including the number and identity of persons considered
“specified employees” and the identification date, shall be made by the Board in
accordance with the provisions of sections 416(i) and 409A of the Code and the
regulations issued thereunder.  If a Change of Control shall have occurred and
amounts are postponed on account of section 409A, interest on the postponed
amounts shall accrue during for the postponement period at the prime rate
published in the Wall Street Journal on Brotman’s Date of Termination.
 
(b)           Section 409A Compliance.  This Agreement is intended to comply
with the requirements of section 409A of the Code, and shall in all respects be
administered in accordance with section 409A.  Notwithstanding anything in the
Agreement to the contrary, distributions may only be made under the Agreement
upon an event and in a manner permitted by section 409A of the Code or an
applicable exemption.  All
10

--------------------------------------------------------------------------------


payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” under section 409A.  For purposes
of section 409A of the Code, the right to a series of payments under this
Agreement shall be treated as a right to a series of separate payments.  In no
event may Brotman, directly or indirectly, designate the calendar year of a
payment.  All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement shall be for expenses incurred during Brotman’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
 
IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.


 

 
RESOURCE AMERICA, INC.
     
By:             /s/ Michael S.
Yecies                                                  
 
Michael S. Yecies
 
SVP, CLO & Sec.

 
 

 
         /s/ Jeffrey F. Brotman
              JEFFREY F. BROTMAN    


11
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 